ORDER

PER CURIAM.
Lonnie Snelling (“Appellant”) appeals from the motion court’s December 2, 2011 order granting the motion to dismiss filed by Pamela Snipes, Julia Woods, Minnie Gibbs, and Toriel Brown (collectively, “Respondents”); and its March 22, 2013 order striking Appellant’s claims against defendant Andre Cortez Whalen. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memo*166randum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).